Case 1:17-cv-01047-ESH Document 68-25 Filed 06/03/19 Page 1 of 3




                       EXHIBIT
                         22
            Case 1:17-cv-01047-ESH Document 68-25 Filed 06/03/19 Page 2 of 3

From:          Angela Brandt
Sent:          Fri, 23 Sep 2016 11:20:45 -0400 (EDT)
To:            Lauren Windsor[laurenwindsor27@gmail.com]
Subject:       Re: Resume
Attachments:   Angela Brandt Resume.pdf


Attached is my resume.


On Thu, Sep 22, 2016 at 5:56 PM, Lauren Windsor <laurenwindsor2Wgrnail.com> wrote:

 Hey, Angela,
 Can you please send me a copy of your resume? It will be helpful in determining projects for you.

Thanks,

 Lauren Windsor
 Executive Director - American Family Voices
 Executive Producer - The Undercurrent
 www.theundercurrent.tv
 @_under_current
 213.595.8011




                                                                                                      EXHIBIT   r)

                                                                                                     MAA SS


                                                                                                      PvAnnnnA71
         Case 1:17-cv-01047-ESH Document 68-25 Filed 06/03/19 Page 3 of 3
MA:Mketa.W4EMOOMMIMMI.W.WaVeZoW.74M102Z02MM2Y/47,4".42420




ANGELA
BRANDT
910 Columbus Ave. New York, New York 10025 x 914-758-2485 9 Angelabrandt94Zvgmail.com




Education

White Plains High School, White Plains, NY
High School Diploma, June 2013

Kingsborough Community College, Brooklyn, NY
Business Candidate


Experience

Applebees, White Plains, NY
Waitress, Aug 2011 - Sep 2013
As a waitress I was responsible for managing my time, having good customer service, working
at a fast pace, and balancing multiple responsibilities at a time.

1020, New York, NY
Waitress/Bartender, Feb 2014 - Present
My responsibilities include opening and closing the restaurant, working with a wide range of
people, managing large amounts of money, and working at a fast pace.


Skills Summary

        Manages my time well and completes tasks efficiently and on time.
    •   Deals well with stress, has the ability to solve problems when they arise, and juggle
        multiple tasks at once.
    •   Works well with people in the work place and is a team player.
    • Very responsible and dependable when needed by co-workers.
    ▪ Willing to learn and take on new challenges.
    • Adaptable to all situations.




                                                                                                PVA00006717
